United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 18-3157
                          ___________________________

                               United States of America

                          lllllllllllllllllllllPlaintiff - Appellee

                                             v.

                                       Stacy Allen

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                     Appeal from United States District Court
                       for the District of Nebraska - Omaha
                                   ____________

                                Submitted: May 4, 2020
                                 Filed: May 13, 2020
                                    [Unpublished]
                                    ____________

Before LOKEN, WOLLMAN, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

      Stacy Allen appeals after he pleaded guilty to a firearm offense, and the district
     1
court imposed a sentence within the advisory Guidelines range. In a brief filed under

         1
      The Honorable Robert F. Rossiter, United States District Judge for the District
of Nebraska.
Anders v. California, 386 U.S. 738 (1967), Allen’s counsel challenges his sentence
as substantively unreasonable. After independently reviewing the record pursuant to
Penson v. Ohio, 488 U.S. 75 (1988), we directed the parties to submit briefs
addressing the issue whether the district court plainly erred in applying a base offense
level of 24, pursuant to USSG § 2K2.1(a)(2), because the presentence report (PSR)
did not establish that Allen had, prior to committing any part of the instant offense,
sustained two or more convictions of either a crime of violence or controlled
substance offense. In its brief, the government argues that the district court correctly
applied a base offense level of 24 because, when Allen committed the instant offense
in December 2015, he had two prior Nebraska convictions for attempted possession
with intent to deliver marijuana, one in 2012 and the other in February 2015.
Although the PSR referred to Allen’s 2015 conviction as “Attempt of Certain Felony
Offense,” the government indicates that state-court records in that case show Allen
pleaded guilty to attempted possession with intent to deliver marijuana. Allen does
not dispute that these convictions qualify as controlled substance offenses.

       To begin, we take judicial notice of the state-court records relating to Allen’s
2015 conviction, which clarify that the conviction was for attempted possession with
intent to deliver marijuana. See Fed. R. Evid. 201(b) (court may judicially notice fact
that is not subject to reasonable dispute because it can be accurately and readily
determined from sources whose accuracy cannot reasonably be questioned); see also
United States v. Jones, 574 F.3d 546, 551 (8th Cir. 2009) (judicial notice may be
taken on appeal if it is not unfair to party and does not undermine trial court’s
factfinding authority). Next, we conclude that the district court did not plainly err by
applying a base offense level of 24 under section 2K2.1(a)(2). See Rosales-Mireles
v. United States, 138 S. Ct. 1897, 1904 (2018) (discussing plain-error review); see
also USSG § 4B1.2(b) (controlled substance offense is, as relevant, offense under
state law that prohibits possession of controlled substance with intent to distribute);
id. cmt. (n.1) (controlled substance offense includes offense of attempting to commit
such offense). Finally, we conclude that Allen’s sentence is not substantively

                                          -2-
unreasonable. See United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en
banc) (discussing substantive reasonableness). Accordingly, we affirm.
                      ______________________________




                                       -3-